DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22 are rejected under 35 U.S.C. 102(1) as being anticipated by Junk et al. (US PAP 2016/0345928 A1).
         With respect to claim 20, Junk et al. teach a hybrid CT system for performing low-resolution CT imaging and high-resolution CT imaging (see paragraph [0126] disclosing performing the X-ray CT scanning with any desired resolution and imaging conditions).
any of a resolution of an image, an attenuation coefficient setting for the image, setting for an image combining ratio, or the like.
   The system comprising (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189): 

    PNG
    media_image1.png
    501
    779
    media_image1.png
    Greyscale

 a CT scanner system (100) comprising an X-ray source (112), a CT detector (108), and a processing system for image reconstruction; and a mobile panel detector (1130) that maybe 
    PNG
    media_image2.png
    539
    792
    media_image2.png
    Greyscale


       With respect to claim 21, Junk et al. teach the system of claim 20 (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189), wherein the mobile panel detector (1130) is transparent to high energy photons (x-ray energy spectra/dose may by adjusted as well as corresponding detector’s detecting range and type; see paragraphs 0012, 0114, 0117, 0126. 0136-0140 and 0154). 
        With respect to claim 22, Junk et al. teach the system of claim 20 (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189), the system of claim 20, wherein the mobile panel detector is a flat panel detector or the mobile panel detector has an arcuate shape (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Junk et al. (US PAP 2016/0345928 A1) in view of  Nakanishi et al. (US PAP 2018/0132799 A1), Unger et al. (US PAP 2006/0104415 A1) and Jacobs (US PAP 2019/0120977 A1).
           With respect to claim 1, Junk et al. teach a method for performing hybrid CT imaging using a whole body CT scanner, the method comprising capabilities of performing (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189): a low-dose CT scan and/or high-resolution scan (see paragraph 0126), positioning a flat panel (1130) near a region of interest (1010) (see paragraph 0189; Fig. 5); performing a high-resolution scan of the region of interest; and reconstructing a high-resolution image from the high-resolution scan (see paragraph 0126). 
           Junk et al. fails to explicitly teach after performing a low-dose CT scan; determining if a high-resolution scan is desired performing a high-resolution scan of the region of interest; and reconstructing a high-resolution image from the high-resolution scan. 
          Nakanishi et al. discloses a system/method for providing a diagnostic quality high-resolution X-ray images and explicitly teaches the high-resolution +low X-ray mode capabilities to reconstruct X-ray images (see paragraph 0068) while optimizing an image quality (see paragraph 0079). 
          Unger et al. discloses a system/method for providing a diagnostic quality high-resolution X-ray imaging using a flat panel detector and explicitly teach acquiring fast image acquisitions by a full FOV mode: determining if at least one of the high frame rate imaging and low dose scanning imaging is required: selectively configuring a scanning portion between high frame rate imaging and low dose imaging: configuring a flat panel detector portion for at least one of standard scintillation, direct conversion and a hybrid of scintillation and direct conversion, wherein the flat panel operates as an energy discriminating detector at high kVs: and forming an image using the diagnostic system (see paragraphs 0016,  0031, 0064 and claims 13, 15 and 20) while providing user with the capabilities to provide high detailed images with relatively low dose levels and high imaging speed.
              Jacobs discloses a system/method for providing a diagnostic quality high-resolution X-ray imaging using multi-functional and multi-modality flat-panel radiation detector for CT X-ray imaging (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) and explicitly teaches low and high dose, for low and high resolution optimization capabilities (see paragraphs 0087 and 0127).

    PNG
    media_image3.png
    377
    517
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    521
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    770
    529
    media_image5.png
    Greyscale

           The flat-panel X-ray detector is capable of acquiring dual energy images simultaneously without motion artifact, that is optimized for spatial resolution and dose efficiency when acquiring both high and low energy X-ray spectrums and capable for positioning a region of interest (52) (see Figs. 1-20C).
            Junk et al., Nakanishi et al., Unger et al. and Jacobs disclose the related methods/apparatuses for X-ray imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide: the low-dose CT scan performing the high-resolution imaging as suggested by Nakanishi et al. with the low dose and high frame scan of the region of interest as suggested by Unger et al. and detector optimized for spatial resolution and dose efficiency as suggested by Jacobs in the method of Junk et al., since such a modification would provide user with the capabilities to generate the high detailed images with relatively low dose levels and high imaging speed.
           It would have been obvious to treat Junk et al., Nakanishi et al., Unger et al. and Jacobs as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 2, Junk et al. (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016,  0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 1, where Unger et al. teach that a plurality of images are acquired at a high resolution and a high-frame rate (see claims 13, 15 and 20) providing user with the capabilities to generate high detailed images with relatively low dose levels and high imaging speed.
           With respect to claim 3, Junk et al. (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016, 0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 1, where another low-dose CT scan is performed simultaneously with the high-resolution scan.
           With respect to claim 4, (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016, 0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 1, where an x-ray source used during at least one of the low-dose scan and the high-resolution scan operates continuously or in pulses. 
            With respect to claim 6, (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016, 0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 1, where Unger teaches that the high-resolution scan is performed in 10 seconds or less (see paragraph 0055) providing user with the capabilities to generate high detailed images with relatively low dose levels and high imaging speed.
            With respect to claim 7, (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016, 0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 1, where an x-ray source used during the high-resolution scan is segmented to provide a plurality of x-ray beams. 
           With respect to claim 8, (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016, 0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 7, where two or more regions of interest are simultaneously imaged during the high-resolution scan. 
           With respect to claim 10, (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189) as modified by Nakanishi et al. (see paragraph 0068), Unger et al. (see paragraphs 0016, 0031, 0064 and claims 13, 15 and 20) and Jacobs (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) teach the method of claim 1, wherein the flat panel detector is transparent to high-energy x-ray photons and wherein the flat panel detector is positioned proximal to the region of interest during the low-dose CT scan. 

Allowable Subject Matter

7.          Claims 11-19and 24 are allowed.
8.          The following is a statement of reasons for the indication of allowable subject matter:  
             With respect to claims 11-19 and 24, the most relevant prior art, Junk et al. (US PAP 2016/0345928 A1) in view of Unger et al. (US PAP 2006/0104415 A1) and Shi et al. (US PAP2014/0314199 A1) teach the  method for performing hybrid CT imaging using a whole body CT scanner, the method comprising: performing a full rotation CT scan; positioning one or more panel detectors in proximal to a patient in the whole body scanner; performing a hybrid CT scan, where the one or more panel detectors and a CT detector of the whole body CT scanner acquire data in parallel but fails to explicitly teach performing a hybrid CT scan, where an x-ray source fires over the full rotation but with a time-varying intensity profile, such that an x-ray source intensity is greater over an arc opposite the one or more panel detectors, and lower in the rest of the rotation; and reconstructing a low-resolution and a high-resolution image from the acquired data as claimed in combination with all of the remaining limitations of the base claim and any in intervening claims. 
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze   /IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                          /I.K./   June 17, 2021